Title: From Benjamin Franklin to William Shirley, [4 December 1754]
From: Franklin, Benjamin
To: Shirley, William


Sir,
Boston. December 4. 1754
I mention’d it Yesterday to your Excellency as my Opinion, that Excluding the People of the Colonies from all Share in the Choice of the Grand Council would probably give extreme Dissatisfaction, as well as the Taxing them by Act of Parliament where they have no Representative. In Matters of General Concern to the People, and especially where Burthens are to be laid upon them, it is of Use to consider as well what they will be apt to think and say, as what they ought to think: I shall, therefore, as your Excellency requires it of me, briefly mention what of either Kind occurs at present, on this Occasion.
First, they will say, and perhaps with Justice, that the Body of the People in the Colonies are as loyal, and as firmly attach’d to the present Constitution and reigning Family, as any Subjects in the King’s Dominions; that there is no Reason to doubt the Readiness and Willingness of their Representatives to grant, from Time to Time, such Supplies, for the Defence of the Country, as shall be judg’d necessary, so far as their Abilities will allow: That the People in the Colonies, who are to feel the immediate Mischiefs of Invasion and Conquest by an Enemy, in the Loss of their Estates, Lives and Liberties, are likely to be better Judges of the Quantity of Forces necessary to be raised and maintain’d, Forts to be built and supported, and of their own Abilities to bear the Expence, than the Parliament of England at so great a Distance. That Governors often come to the Colonies meerly to make Fortunes, with which they intend to return to Britain, are not always Men of the best Abilities and Integrity, have no Estates here, nor any natural Connections with us, that should make them heartily concern’d for our Welfare; and might possibly be sometimes fond of raising and keeping up more Forces than necessary, from the Profits accruing to themselves, and to make Provision for their Friends and Dependents. That the Councellors in most of the Colonies, being appointed by the Crown, on the Recommendation of Governors, are often of small Estates, frequently dependant on the Governors for Offices, and therefore too much under Influence. That there is therefore great Reason to be jealous of a Power in such Governors and Councils, to raise such Sums as they shall judge necessary, by Draft on the Lords of the Treasury, to be afterwards laid on the Colonies by Act of Parliament, and paid by the People here; since they might abuse it, by projecting useless Expeditions, harrassing the People, and taking them from their Labour to execute such Projects, and meerly to create Offices and Employments, gratify their Dependants and divide Profits. That the Parliament of England is at a great Distance, subject to be misinform’d by such Governors and Councils, whose united Interests might probably secure them against the Effect of any Complaints from hence. That it is suppos’d an undoubted Right of Englishmen not to be taxed but by their own Consent given thro’ their Representatives. That the Colonies have no Representatives in Parliament. That to propose taxing them by Parliament, and refusing them the Liberty of chusing a Representative Council, to meet in the Colonies, and consider and judge of the Necessity of any General Tax and the Quantum, shews a Suspicion of their Loyalty to the Crown, or Regard for their Country, or of their Common Sense and Understanding, which they have not deserv’d. That compelling the Colonies to pay Money without their Consent would be rather like raising Contributions in an Enemy’s Country, than taxing of Englishmen for their own publick Benefit. That it would be treating them as a conquer’d People, and not as true British Subjects. That a Tax laid by the Representatives of the Colonies might easily be lessened as the Occasions should lessen, but being once laid by Parliament, under the Influence of the Representations made by Governors, would probably be kept up and continued, for the Benefit of Governors, to the grievous Burthen and Discouragement of the Colonies, and preventing their Growth and Increase. That a Power in Governors to march the Inhabitants from one End of the British and French Colonies to the other, being a Country of at least 1500 Miles square, without the Approbation or Consent of their Representatives first obtain’d to such Expeditions, might be grievous and ruinous to the People, and would put them on a Footing with the Subjects of France in Canada, that now groan under such Oppression from their Governor, who for two Years past has harrass’d them with long and destructive Marches to the Ohio. That if the Colonies in a Body may be well governed by Governors and Councils appointed by the Crown, without Representatives, particular Colonies may as well or better by so governed; a Tax may be laid on them all by Act of Parliament, for Support of Government, and their Assemblies be dismiss’d as a useless Part of their Constitution. That the Powers propos’d, by the Albany Plan of Union to be vested in a Grand Council representative of the People, even with Regard to Military Matters, are not so great as those the Colonies of Rhode-Island and Connecticut are intrusted with, and have never abused; for by this Plan the President-General is appointed by the Crown, and controlls all by his Negative; but in those Governments the People chuse the Governor, and yet allow him no Negative. That the British Colonies, bordering on the French, are properly Frontiers of the British Empire; and that the Frontiers of an Empire are properly defended at the joint Expence of the Body of People in such Empire. It would now be thought hard, by Act of Parliament, to oblige the Cinque Ports or Sea Coasts of Britain to maintain the whole Navy, because they are more immediately defended by it, not allowing them, at the same Time, a Vote in chusing Members of Parliament: And if the Frontiers in America must bear the Expence of their own Defence, it seems hard to allow them no Share in Voting the Money, judging of the Necessity and Sum, or advising the Measures. That besides the Taxes necessary for the Defence of the Frontiers, the Colonies pay yearly great Sums to the Mother Country unnotic’d: For Taxes, paid in Britain by the Land holder or Artificer, must enter into and increase the Price of the Produce of Land, and of Manufactures made of it; and great Part of this is paid by Consumers in the Colonies, who thereby pay a considerable Part of the British Taxes. We are restrain’d in our Trade with Foreign Nations, and where we could be supplied with any Manufactures cheaper from them, but must buy the same dearer from Britain, the Difference of Price is a clear Tax to Britain. We are oblig’d to carry great Part of our Produce directly to Britain, and where the Duties there laid upon it lessens its Price to the Planter, or it sells for less than it would in Foreign Markets, the Difference is a Tax paid to Britain. Some Manufactures we could make, but are forbid, and must take them of British Merchants; the whole Price of these is a Tax paid to Britain. By our greatly increasing the Consumption and Demand of British Manufactures, their Price is considerably rais’d of late Years; the Advance is clear Profit to Britain, and enables its People better to pay great Taxes; and much of it being paid by us is clear Tax to Britain. In short, as we are not suffer’d to regulate our Trade, and restrain the Importation and Consumption of British Superfluities, (as Britain can the Consumption of Foreign Superfluities) our whole Wealth centers finally among the Merchants and Inhabitants of Britain, and if we make them richer, and enable them better to pay their Taxes, it is nearly the same as being taxed ourselves, and equally beneficial to the Crown. These Kind of Secondary Taxes, however, we do not complain of, tho’ we have no Share in the Laying or Disposing of them; but to pay immediate heavy Taxes, in the Laying Appropriation or Disposition of which, we have no Part, and which perhaps we may know to be as unnecessary as grievous, must seem hard Measure to Englishmen, who cannot conceive, that by hazarding their Lives and Fortunes in subduing and settling new Countries, extending the Dominion and encreasing the Commerce of their Mother Nation, they have forfeited the native Rights of Britons, which they think ought rather to have been given them, as due to such Merit, if they had been before in a State of Slavery.
These, and such Kind of Things as these, I apprehend will be thought and said by the People, if the propos’d Alteration of the Albany Plan should take Place. Then, the Administration of the Board of Governors and Council so appointed, not having any Representative Body of the People to approve and unite in its Measures, and conciliate the Minds of the People to them, will probably become suspected and odious. Animosities and dangerous Feuds will arise between the Governors and Governed, and every Thing go into confusion. Perhaps I am too apprehensive in this Matter, but having freely given my Opinion and Reasons, your Excellency can better judge whether there be any Weight in them. And the Shortness of the Time allow’d me will I hope, in some Degree, excuse the Imperfections of this Scrawl.
With the greatest Respect and Fidelity, I am, Your Excellency’s most obedient and most humble Servant
B Franklin
 Endorsed: Copy of a Letter to Govr. Shirley, on the Proposal of excluding the American Assemblies from the Choice of the Grand Council, and taxing the People in America by Parliament.	To P Collinson
